                                                                                 Ij fr~.

                                                                     t^.s.O}^R]cFcou^j
                                                                          AUGUSTA OiV^''
                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF GEORGIA R"9 AM {Qi 00
                                                                  CLERK
IN RE: Expanded Use of Electronic And           )                      SO.
       Other Signatures Due to Exigent          )
       Circumstances Created by COVID-19        )


                         STANDING ORDER MC 120-JQLD ^
       WHEREAS, on March 13, 2020, a national emergency was declared under the

National Emergencies Act, 50 U.S.C. Section 1601, et. seq., in response to the COVID-19

pandemic;

       WHEREAS,on March 27, 2020,the President signed the Coronavirus Aid, Relief,

and Economic Security Act ("CARES Act") authorizing the use of video and telephone

conferencing, under certain circumstances and with the consent of the defendant or

juvenile, for various criminal case events during the course of the COVID-19 emergency;

       WHEREAS,on March 29,2020,the Judicial Conference ofthe United States found

that emergency conditions, consistent with the national emergency declared with respect

to COVID-19, will materially affect the functioning of the federal courts; and

       WHEREAS, on March 30, 2020, the Chief Judge of this District, pursuant to

Section 15002(h)(1) of the CARES Act and based on a finding that criminal proceedings

cannot he conducted in person without seriously jeopardizing public health and safety,

entered an Order-MCi20-oo5- providing that in lieu of personal appearance, and with

the consent of the defendant or juvenile after consultation with counsel, it is appropriate

to use video conferencing, or telephone conferencing if video conferencing is not

reasonably available, for all events listed in Section 15002(b) of the CARES Act and in

Order MC120-005; and
       WHEREAS, certain Federal Rules of Criminal Procedure, such as Rules 10(b)(2),

15(c)(1)(A), 20(a)(1), 23(a)(1),32(e),43(b)(2), allow for consent or waiver of certain rights

by a defendant or juvenile, but require that such consent or waiver be in writing. More

broadly, various documents, including but not limited to financial affidavits and

appearance bonds/orders for release, guilty pleas and plea agreements, call for the

signatures of defendants or juveniles, counsel and/or judges. The current circumstances,

and the increased usage ofvideo and telephone conferencing,likely make it impracticable,

if not impossible, to obtain actual signatures in a timely and safe manner.

       For these reasons, IT IS HEREBY ORDERED that, where a judge finds that

obtaining an actual signature is impracticable or imprudent in light of the public health

emergency relating to COVID-19, any document maybe signed electronically.

       IT IS FURTHER ORDERED that, where a defendant's or juvenile's signature is

required either defense counsel or the presiding judge may sign on the defendant's or

juvenile's behalf if the defendant or juvenile, after an opportunity to consult with counsel,

consents.


       IT IS FURTHER ORDERED that, where consent or waiver is not explicitly required

to be in writing by the Federal Rules of Criminal Procedure or other applicable law, such

consent or waiver may be obtained in whatever form is most practicable under the

circumstances, so long as the defendant's or juvenile's consent, obtained after

consultation with counsel, is clearly reflected in the record.



       ORDERED in Augusta, Georgia,this /                  day of April, 2020.



                                   ChiefjUhited States District Judge
